22DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“said seasoning is selectively removed from said seasoning container by selective movement of a member” in claim 24 (lines 3-4). This limitation uses generic placeholder “member” (Prong A); the term “member” is modified by functional language “said seasoning is selectively removed from said seasoning container by selective movement” (Prong B); and the term “member” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “said seasoning is selectively removed from said seasoning container by selective movement of a member” invokes 35 U.S.C. 112(f). For examination purposes, the limitation “said seasoning is selectively removed from said seasoning container by selective movement of a member” is being interpreted as “a rotational member that includes openings defined therein on a lower portion thereof may be rotatably interconnected with the seasoning package that includes openings defined therein in a lower portion thereof” or “rotational member may further include a pushed down position / a pulled up position to selectively permit seasoning to selectively pour down on the popcorn, by creating an opening between the rotational member and the seasoning package” and equivalents, as indicated by Specification Par.0031 and as shown in Fig.4 of the drawings. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 (line 3) and claim 16 (line 3) each recite language beginning with “substantially”. It is unclear what is meant by this limitation because “substantially” is not defined in the disclosure or in the drawings. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyman et al. (U.S. Patent No. 6,187,353 B1).
Regarding claim 1, Wyman discloses a popcorn popper (popcorn machine 300, figs.4-5) for popping popcorn kernels (as shown in fig.5) comprising: 
a base section (base section, see annotated fig.5 below) that includes an electrical blower (blower operated by blower motor, see annotated fig.5 below) that receives air from an inlet from a location exterior to said popcorn popper (air is received from an inlet from a location exterior to the popcorn machine, annotated fig.5 below) and provides air through an air outlet (air is provided through an outlet, annotated fig.5 below); 
a popping section (skillet 386, fig.5) that is positioned in a manner to receive said air provided through said air outlet of said base section (skillet 386 is positioned above the base section to receive said air provided through said air outlet, as shown in annotated fig.5 below) and suitably sized for said popping said popcorn kernels in response to receiving sufficient heat together with said received air (as shown in fig.5, skillet 386 is suitably sized for popping popcorn kernels in response to receiving sufficient heat together with said received air); 
a transfer section (transfer section, see annotated fig.5 below) that receives said popped popcorn kernels from said popping section (as shown in annotated fig.5 below, the transfer section receives popped popcorn kernels from skillet 386), said transfer section (transfer section, see annotated fig.5 below) defining a popcorn receptacle (hard kernel reservoir 12, fig.5) suitably sized to support non-popped popcorn kernels thereon (as shown in fig.5, hard kernel reservoir 12 suitably sized to support non-popped popcorn kernels), said transfer section (transfer section, see annotated fig.5 below) defining a seasoning receptacle (liquid butter jug storage and butter spray ring, fig.5) suitably sized to support seasoning popped popcorn thereon (as shown in fig.5, liquid butter jug storage and butter spray ring suitably sized to support seasoning popped popcorn); 
a removable container (output container 34, fig.5; output container 34 is removable) that receives said popped popcorn from said transfer section (as shown in annotated fig.5 below, the output container 34 received popped popcorn from transfer section).

    PNG
    media_image1.png
    830
    1062
    media_image1.png
    Greyscale


Regarding claim 5, Wyman discloses the apparatus as set forth above, Wyman also discloses:
wherein said popping section (skillet 386, fig.5) is positioned above said base section  (as shown in annotated fig.5 above in the rejection of claim 1, the skillet 386 is positioned above the base section) and defines a circular interior cavity suitable to hold said popcorn kernels (as shown in fig.5, the skillet 386 has a circular funnel shaped and thus, it defines a circular interior cavity suitable to hold popcorn kernels).

Regarding claim 6, Wyman discloses the apparatus as set forth above, Wyman also discloses:
wherein said transfer section (transfer section, see annotated fig.5 below) defines a horizontal cavity (horizontal cavity within the output chute 30, as shown in annotated fig.5 below) through which said popped popcorn passes prior to being contained by said removable container (popped popcorn passed through the horizontal cavity prior to being contained by the output container 34, as shown in annotated fig.5 below).

    PNG
    media_image2.png
    830
    1062
    media_image2.png
    Greyscale


Regarding claim 7, Wyman discloses the apparatus as set forth above, Wyman also discloses:
wherein said transfer section is detachably supported by said popping section (as shown in annotated fig.5 above, the transfer section is separated from the skillet 386; therefore, the transfer section is capable of being detachably supported by the skillet 386).

Regarding claim 9, Wyman discloses the apparatus as set forth above, Wyman also discloses:
wherein said popcorn receptacle (hard kernel reservoir 12, fig.5) includes a detachable popcorn receptacle lid (lid 362, fig.5; the lid 362 is detachable because the lid 362 is removable for filling, as indicated by Wyman Col.7 lines 24-25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wyman et al. (U.S. Patent No. 6,187,353 B1) in view of Helman et al. (U.S. Patent No. 6,460,451 B1).
Regarding claim 2, Wyman discloses the apparatus as set forth above, but does not explicitly disclose:
wherein said electrical blower includes a rotational set of blades.
Helman teaches a similar popcorn popper (popcorn maker 10, Helman fig.2):
wherein said electrical blower (blower 44, Helman fig.2 & Col.10 lines 24-26; blower 44 is electrical blower because blower motor M1 is powered by power line 236, as indicated by Helman Col.12 lines 37-39) includes a rotational set of blades (impeller blades 110, Helman Col.10 lines 24-26 cited: “The blower 44 has impeller 108 having a plurality of impeller blades 110”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Wyman blower with the Helman blower, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of receiving air from the inlet from the location exterior to popcorn popper and providing air through the air outlet in order to provide sufficient heat and air to the popping section to pop the popcorn kernels. MPEP 2143 I (B).  

Regarding claim 3, Wyman discloses the apparatus as set forth above, but does not disclose:
wherein said electrical blower provides heated air at a temperature between 400 and 460 degrees Fahrenheit.
Helman teaches a similar popcorn popper (popcorn maker 10, Helman fig.2):
wherein said electrical blower (blower 44, Helman fig.2 & Col.10 lines 24-26; blower 44 is electrical blower because blower motor M1 is powered by power line 236, as indicated by Helman Col.12 lines 37-39) provides heated air at a temperature between 400 and 460 degrees Fahrenheit (the popping temperature being between 400 and 460 degrees Fahrenheit, as indicated by Helman Col.1 lines 27-28; therefore, the blower provides heated air at temperature between 400 and 460 degrees Fahrenheit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wyman, by adding the teaching of blower provides heated air at a temperature between 400 and 460 degrees Fahrenheit, as taught by Helman, because the temperature between 400 and 460 degrees Fahrenheit is an optimum popping temperature to enhance the flavor, appearance, and popping qualities of the popcorn, and to avoid burning the popcorn. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wyman et al. (U.S. Patent No. 6,187,353 B1) in view of Weiss (U.S. Pub. No. 2009/0304876 A1).
Regarding claim 4, Wyman discloses the apparatus as set forth above, and also disclose:
a heating unit (220 V Electric Heating Unit, Wyman fig.5) in contact with said popcorn kernels (as indicated by Wyman Col.7 lines 35-40, the skillet 386 having holes, and the skillet 386 communicates with the heating unit via holes; therefore, the 220 V Electric Heating Unit in contact with said popcorn kernels in the skillet 386 via holes of the skillet 386).
However, Wyman does not disclose:
a heating unit is a heated plate
Weiss teaches a popcorn kettle (Weiss fig.1) comprising:
a heated plate (heater plate 20, Weiss fig.1) in contact with said popcorn kernels (note that the primary reference Wyman skillet 386 having holes, and the skillet 386 communicates with the heating unit via holes, as indicated by Wyman Col.7 lines 35-40; therefore, if substitute the Wyman 220 V Electric Heating Unit (Wyman fig.5) with the Weiss heater plate 20 (Weiss fig.1), the heater plate 20 would in contact with the popcorn kernels in the Wyman skillet 386 via holes of the skillet 386).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Wyman 220 V Electric Heating Unit with the Weiss heater plate, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of providing sufficient heat to the popping section in order to pop the popcorn kernels. MPEP 2143 I (B).  

Claims 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wyman et al. (U.S. Patent No. 6,187,353 B1) in view of Noth et al. (U.S. Pub. No. 2017/0215456 A1).
Regarding claim 8, Wyman discloses the apparatus as set forth above, but does not disclose:
wherein said popcorn receptacle defines a plurality of openings therein suitable to permit said non-popped popcorn kernels to pass therethrough and substantially preventing popped popcorn from passing therethrough.
Noth teaches a cooking system (system 100, Noth fig.1):
wherein said popcorn receptacle (container 10, Noth fig.1) defines a plurality of openings (openings, see Noth annotated fig.1) therein suitable to permit said non-popped popcorn kernels to pass therethrough (as indicated by Noth Par.0049, ingredients stored in the container 10 can be nuts, grains, cereal material, etc.; therefore, openings suitable to permit the grains/nuts to pass therethrough in order to allow the grains/nuts from the container 10 to be disposed in the processing container 30, as shown in Noth fig.1) and substantially preventing popped popcorn from passing therethrough (if substitute the Wyman hard kernel reservoir 12 with the Noth container 10, the popped popcorn is substantially prevented from passing through the openings because the popped popcorn travels through the Wyman output chute 30 after the kernels are popped, as shown in the primary reference Wyman fig.5).

    PNG
    media_image3.png
    792
    883
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Wyman hard kernel reservoir 12 with the Noth container 10 and ingredient compartments 10a contained therein, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of storing the non-popped popcorn kernels, and then the non-popped popcorn kernels can be delivered to the popping section to produce popped popcorn. MPEP 2143 I (B).  

Regarding claim 10, Wyman discloses the apparatus as set forth above, but does not disclose:
wherein said popcorn receptacle includes a plurality of vertical projections defined therein suitable to penetrate a popcorn container including non-popped popcorn kernels therein such that said non-popped popcorn kernels can fall into said popping section upon penetrating said popcorn container.
Noth teaches a cooking system (system 100, Noth fig.1):
wherein said popcorn receptacle (container 10, Noth fig.1) includes a plurality of vertical projections (vertical projections, see Noth annotated fig.1 below) defined therein suitable to penetrate a popcorn container (ingredient compartments 10a, Noth fig.1) including non-popped popcorn kernels therein (as indicated by Noth Par.0049, ingredients stored in the ingredient compartments 10a can be nuts, grains, cereal material, etc.) such that said non-popped popcorn kernels can fall into said popping section (processing container 30, Noth fig.1) upon penetrating said popcorn container (as shown in Noth fig.1, the ingredients can fall into processing container upon penetrating the ingredient compartments 10a).

    PNG
    media_image4.png
    792
    883
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Wyman hard kernel reservoir 12 with the Noth container 10 and ingredient compartments 10a contained therein, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of storing the non-popped popcorn kernels, and then the non-popped popcorn kernels can be delivered to the popping section to produce popped popcorn. MPEP 2143 I (B).  

Regarding claim 11, Wyman discloses the apparatus as set forth above, but does not disclose:
a popcorn container that includes said non-popped kernels popcorn therein suitable to be supported within said popcorn receptacle.
Noth teaches a cooking system (system 100, Noth fig.1):
a popcorn container (ingredient compartments 10a, Noth fig.1) that includes said non-popped kernels popcorn therein (as indicated by Noth Par.0049, ingredients stored in the ingredient compartments 10a can be nuts, grains, cereal material, etc.) suitable to be supported within said popcorn receptacle (container 10, Noth fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Wyman hard kernel reservoir 12 with the Noth container 10 and ingredient compartments 10a contained therein, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of storing the non-popped popcorn kernels, and then the non-popped popcorn kernels can be delivered to the popping section to produce popped popcorn. MPEP 2143 I (B).  

Regarding claim 12, Wyman in view of Noth teaches the apparatus as set forth above, Noth also teaches:
a lid (lid, Noth annotated fig.7a) in selective pressing engagement with said popcorn container (lid in selective pressing engagement with ingredient compartment 10a, as shown in Noth annotated fig.7a below) suitable to cause said popcorn container to break open causing said non-popped popcorn kernels therein to fall into said popping section (as shown in Noth figs.7c-f below).

    PNG
    media_image5.png
    403
    822
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    453
    745
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Wyman hard kernel reservoir 12 with the Noth container 10 and ingredient compartments 10a contained therein, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of storing the non-popped popcorn kernels, and then the non-popped popcorn kernels can be delivered to the popping section to produce popped popcorn. MPEP 2143 I (B).  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wyman et al. (U.S. Patent No. 6,187,353 B1) in view of Noth et al. (U.S. Pub. No. 2017/0215456 A1), and further in view of Roulier et al. (U.S. Pub. No. 2019/0320693 A1).
Regarding claim 13, Wyman in view of Noth teaches the apparatus as set forth above, but does not teach:
a code on said popcorn container, said popcorn popper include a scanner that reads said code on said popcorn container to identify the type of said non-popped popcorn kernels contained within said popcorn container.
Roulier teaches a similar popcorn popper (grain popping machine 100, Roulier figs.1-32):
a code (“bar code, QR code, or other type of machine-readable coding pattern”, Roulier Par.0054) on said popcorn container (grain pod 300, Roulier fig.3)  [Roulier Par.0054 cited: “grain pod 300 includes a bar code, QR code, or other type of machine-readable coding pattern that serves as the machine-readable indicator”], 
said popcorn popper (grain popping machine 100, Roulier figs.1-32) include a scanner (reader, Roulier Par.0054: “a reader (not shown) for reading the coding pattern included on grain pod 300”) that reads said code on said popcorn container to identify the type of said non-popped popcorn kernels contained within said popcorn container (as indicated by Roulier Par.0054, reader is configured to read the bar code/QR code on the grain pod 300 to identify type of non-popped grains contained in the grain pod 300; Roulier Par.0054 cited: “grain pod 300 may include machine-readable indicators that can communicate to grain popping machine 100 the type of grain or grains in grain pod 300”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wyman in view of Noth, by adding the teachings of the bar code and the scanner configured to read said bar code, as taught by Roulier, in order to allow automatically select the appropriate cooking time and/or  popping cycle according to each type of grain contained in the grain pod, and thereby, enhancing the flavor, appearance, or popping qualities of the grain.  

Regarding claim 14, Wyman in view of Noth and Roulier teaches the apparatus as set forth above, Roulier also teaches:
wherein the temperature of said heat is modified based upon said identified type of said non-popped popcorn kernels contained within said popcorn container (as indicated by Roulier Par.0063, the temperature of heating element is modified based on identified typed of grain contained in the grain pod 300; Roulier Par.0063 cited: “heating element 602 heats to an appropriate temperature depending on the type of grain”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wyman in view of Noth and Roulier, by further adding the teachings of the temperature of heat is modified based upon said identified type of grains, as taught by Roulier, in order to provide sufficient temperature to heat different type of grains to their popping temperature, and thereby, enhancing the flavor, appearance, or popping qualities of the grain.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wyman et al. (U.S. Patent No. 6,187,353 B1) in view of Noth et al. (U.S. Pub. No. 2017/0215456 A1), Roulier et al. (U.S. Pub. No. 2019/0320693 A1), and further in view of Thorneywork et al. (U.S. Pub. No. 2008/0008795 A1).
Regarding claim 15, Wyman in view of Noth and Roulier teaches the apparatus as set forth above, but does not teach:
wherein a speed of said air provided through said air outlet is modified based upon said identified type of said non-popped popcorn kernels contained within said popcorn container. 
Thorneywork teaches:
wherein a speed of said air provided through said air outlet is modified based upon said identified type of food product (as indicated by Thorneywork Par.0030, the speed of air provided is modified based on the type of food product; Thorneywork Par.0030 cited: “fan speed of the cooking device 6 are controlled by the control unit 12 depending on the type of food product”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wyman in view of Noth and Roulier, by adding the teachings of speed of air provided through air outlet is modified based upon type of food product, as taught by Thorneywork, in order for the fan/blower to provide sufficient heated air to the popping section to heat different type of grains to their popping temperature, and thereby, enhancing the flavor, appearance, or popping qualities of the grain.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wyman et al. (U.S. Patent No. 6,187,353 B1) in view of Schwalb et al. (U.S. Pub. No. 2018/0037392 A1).
Regarding claim 16, Wyman discloses the apparatus as set forth above, but does not disclose:
wherein said seasoning receptacle defines a plurality of openings therein suitable to permit said seasoning to pass therethrough and substantially preventing popped popcorn from passing therethrough.
Schwalb teaches a similar popcorn popper (Schwalb figs.1-32):
wherein said seasoning receptacle (flavouring pods 223, Schwalb fig.2b below) defines a plurality of openings (openings as shown in annotated Schwalb fig.2b below) therein suitable to permit said seasoning to pass therethrough (as indicated by Schwalb Par.0310) and substantially preventing popped popcorn from passing therethrough (if substitute the Wyman butter spray ring with the Schwalb multiple flavouring pods 223, the popped popcorn is substantially prevented from passing through the flavouring pods 223 because the popped popcorn travels downwards from the Wyman discharge opening 404).

    PNG
    media_image7.png
    673
    643
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Wyman butter spray ring with the Schwalb multiple flavouring pods 223, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of providing flavor(s)/seasoning(s) to the popped popcorn. MPEP 2143 I (B).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wyman et al. (U.S. Patent No. 6,187,353 B1) in view of Arnold (U.S. Pub. No. 2011/0236542 A1).
Regarding claim 17, Wyman discloses the apparatus as set forth above, but does not disclose:
said seasoning receptacle includes a detachable seasoning receptacle lid. 
Arnold teaches:
said seasoning receptacle (butter container 10, Arnold fig.1) includes a detachable seasoning receptacle lid (lid 14, Arnold fig.1; lid 14 is detachable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Wyman liquid butter jug storage with the Arnold butter container with lid, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of storing butter to add flavor(s)/seasoning(s) to the popped popcorn. MPEP 2143 I (B).  

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wyman et al. (U.S. Patent No. 6,187,353 B1) in view of Noth et al. (U.S. Pub. No. 2017/0215456 A1).
Regarding claim 18, Wyman discloses the apparatus as set forth above, but does not disclose:
wherein said seasoning receptacle includes a plurality of vertical projections defined therein suitable to penetrate a seasoning container including seasoning therein such that said seasoning can fall into said removable container upon penetrating said seasoning container.
Noth teaches a cooking system (system 100, Noth fig.1):
wherein said seasoning receptacle (container 10, Noth fig.1) includes a plurality of vertical projections (vertical projections, see Noth annotated fig.1 below) defined therein suitable to penetrate a seasoning container (ingredient compartments 10a, Noth fig.1) including seasoning (as indicated by Noth Par.0049, ingredients stored in the ingredient compartments 10a can be flavours material, etc.) therein such that said seasoning can fall into said removable container (container 30, Noth fig.1) upon penetrating said seasoning container (as shown in Noth fig.1, the ingredients can fall into container 30 upon penetrating the ingredient compartments 10a).

    PNG
    media_image4.png
    792
    883
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Wyman liquid butter jug storage and butter spray ring with the Noth container 10 and ingredient compartments 10a, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of storing flavor/seasoning ingredients in order to add flavor(s)/seasoning(s) to the popped popcorn. MPEP 2143 I (B).  

Regarding claim 19, Wyman discloses the apparatus as set forth above, but does not disclose:
a seasoning container that includes said seasoning therein suitable to be supported within said seasoning receptacle.
Noth teaches a cooking system (system 100, Noth fig.1):
a seasoning container (ingredient compartments 10a, Noth fig.1) that includes said seasoning therein (as indicated by Noth Par.0049, ingredients stored in the ingredient compartments 10a can be flavours material, etc.) suitable to be supported within said seasoning receptacle (container 10, Noth fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Wyman liquid butter jug storage and butter spray ring with the Noth container 10 and ingredient compartments 10a, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of storing flavor/seasoning ingredients in order to add flavor(s)/seasoning(s) to the popped popcorn. MPEP 2143 I (B).  

Regarding claim 20, Wyman in view of Noth teaches the apparatus as set forth above, Noth also teaches:
a lid (lid, Noth annotated fig.7a) in selective pressing engagement with said seasoning container (lid in selective pressing engagement with ingredient compartment 10a, as shown in Noth annotated fig.7a below) suitable to cause said seasoning container to break open causing said seasoning therein to fall into said removable container (as shown in Noth figs.7c-f below).

    PNG
    media_image5.png
    403
    822
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    453
    745
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Wyman liquid butter jug storage and butter spray ring with the Noth container 10 and ingredient compartments 10a, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of storing flavor/seasoning ingredients in order to add flavor(s)/seasoning(s) to the popped popcorn. MPEP 2143 I (B).  

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wyman et al. (U.S. Patent No. 6,187,353 B1) in view of Noth et al. (U.S. Pub. No. 2017/0215456 A1), and further in view of Storek et al. (U.S. Pub. No. 2011/0117259 A1).
Regarding claim 21, Wyman in view of Noth teaches the apparatus as set forth above, but does not teach:
a code on said seasoning container, said popcorn popper include a scanner that reads said code on said seasoning container to identify the type of said seasoning contained within said seasoning container.
Storek teaches:
a code (code 602, Storek fig.6a) on said seasoning container (seasoning container 650a, Storek fig.6a), 
cooker (apparatus 3, Storek fig.3) include a scanner (scanner with barcode sensor, Storek Par.0071) that reads said code on said seasoning container to identify the type of said seasoning contained within said seasoning container (the barcode sensor in the scanner can read the type of seasonings present in the seasoning container, as indicated by Storek Par.0107).

    PNG
    media_image8.png
    592
    733
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wyman in view of Noth, by adding the teachings of the bar code and the scanner configured to read said bar code, as taught by Storek, in order to improve product information, and the popcorn popping machine would be able recognize the type of flavor contained in the flavor container. 

Regarding claim 22, Wyman in view of Noth and Storek teaches the apparatus as set forth above, and Storek also teach:
wherein the temperature of said heat is modified based upon said identified type of said seasoning contained within said seasoning container (Storek Par.0107 teaches a recipe is determined to be performed based on the barcode on the seasoning container, and Storek Par.0071 teaches a “recipe” is a machine-readable set of instructions for operating cooking operation, including temperature settings; therefore, the heating temperature is modified based upon type of seasoning contained in the seasoning container).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wyman in view of Noth and Storek, by further adding the teachings of the temperature of heat is modified based upon identified type of seasoning, as taught by Storek, in order to provide sufficient temperature to produce different flavored popcorn, and thereby, enhancing the flavor, appearance, or popping qualities of the popcorn.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wyman et al. (U.S. Patent No. 6,187,353 B1) in view of Noth et al. (U.S. Pub. No. 2017/0215456 A1), Storek et al. (U.S. Pub. No. 2011/0117259 A1), and further in view of Thorneywork et al. (U.S. Pub. No. 2008/0008795 A1).
Regarding claim 23, Wyman in view of Noth and Storek teaches the apparatus as set forth above, but does not teach:
wherein a speed of said air provided through said air outlet is modified based upon said identified type of said seasoning contained within said seasoning container.
Thorneywork teaches:
wherein a speed of said air provided through said air outlet is modified based upon said identified type of food product (as indicated by Thorneywork Par.0030, the speed of air provided is modified based on the type of food product; Thorneywork Par.0030 cited: “fan speed of the cooking device 6 are controlled by the control unit 12 depending on the type of food product”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wyman in view of Noth and Storek, by adding the teachings of speed of air provided through air outlet is modified based upon type of food product, as taught by Thorneywork, in order for the fan/blower to provide sufficient heated air to the popping section to produce different flavored popcorn, and thereby, enhancing the flavor, appearance, or popping qualities of the popcorn.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wyman et al. (U.S. Patent No. 6,187,353 B1) in view of Codispoti et al. (U.S. Patent No. 10,986,855 B1).
Regarding claim 24, Wyman discloses the apparatus as set forth above, but does not disclose:
a seasoning container that includes said seasoning therein suitable to be supported within said seasoning receptacle, where said seasoning is selectively removed from said seasoning container by selective movement of a member in contact with said seasoning.
Codispoti teaches a similar popcorn popper (Codispoti figs.1-18)
a seasoning container (flavor chambers 11A-2 and spice chamber 11A-3, Codispoti fig.8 below) that includes said seasoning (chambers 11A-2 include flavor such as butter, caramel, chocolate, etc.; and chamber 11A-3 includes dry seasoning: spice) therein suitable to be supported within said seasoning receptacle (flavor pod 11A, Codispoti fig.8), where said seasoning (spice in the spice chamber 11A-3, Codispoti fig.8) is selectively removed from said seasoning container by selective movement of a member (gear 11A-5, Codispoti fig.8) in contact with said seasoning (gear 11A-5 in contact with spice in the spice chamber 11A-3 in order to dispense the spice by turning the gear 11A-5, as indicated by Codispoti Col.7 lines 27-30: “A spice gear 11A-5 may turn to dispense spice from the spice chamber 11A-3”).

    PNG
    media_image9.png
    610
    576
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Wyman liquid butter jug storage and butter spray ring with the Codispoti flavor pod 11A, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of storing flavor/seasoning ingredients in order to add flavor(s)/seasoning(s) to the popped popcorn. MPEP 2143 I (B).  

Conclusion
The following prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Cretors (U.S. Patent No. 8,464,634 B2) discloses a popcorn machine including a popping kettle, a blower, and other popping apparatus positioned in a cabinet.
Lee (U.S. Patent No. 5,501,139 A) discloses a popcorn maker comprising an open topped heating chamber, a passageway for popcorn extending from above the chamber to a discharge outlet.
Tienor (U.S. Patent No. 4,152,974 A) discloses a hot air corn popper comprising a blower and seasoning compartment to add flavor to the popped popcorn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761